PER CURIAM.
E.J.G., a juvenile, appeals an order adjudicating him delinquent of burglary and grand theft and placing him on community control for an indeterminate term. We affirm the adjudication and disposition, but remand for the trial court to limit community control to a term that does not exceed the appellant’s nineteenth birthday. See In the Interest of C.D.D., 684 So.2d 866 (Fla. 2d DCA 1996). The State concedes that the order should be corrected.
Affirmed; remanded.
THREADGILL, A.C.J., ALTENBERND, J., and DANAHY, Jr., PAUL W., Senior Judge, concur.